Schroeder, J.,
concurring: I fully concur in the foregoing decision, but think the reasons assigned for the decisions in the cases of In re Estate of Shirk, 188 Kan. 513, 363 P. 2d 461; and Vakas, Administratrix v. Collins, 189 Kan. 178, 368 P. 2d 271, are consistent with the appellants’ contentions herein. The legal import of these decisions is contrary to the holding of the court herein. In my opinion, the reasoning applied in these cases should be overruled. Reference is made to my concurring opinion in Allman v. Bird, 189 Kan. 331, 369 P. 2d 387, for a full discussion of this procedural point.